Name: COMMISSION REGULATION (EC) No 3065/93 of 5 November 1993 laying down detailed rules of application for the specific arrangements for the supply of sugar to the smaller Aegean islands and establishing the forecast supply balance for 1993/94
 Type: Regulation
 Subject Matter: regions of EU Member States;  cooperation policy;  beverages and sugar;  trade
 Date Published: nan

 Official Journal of the European CommunitiesNo L 274/ 10 6. 11 . 93 COMMISSION REGULATION (EC) No 3065/93 of 5 November 1993 laying down detailed rules of application for the specific arrangements for the supply of sugar to the smaller Aegean islands and establishing the forecast supply balance for 1993/94 smaller Aegean islands for the remainder of the 1993/94 marketing year should be established ; whereas that balance may be revised during the year on the basis of trends in the smaller islands' requirements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 2 of Regulation (EEC) No 2019/93 , the forecast supply balance for sugar originating in the Community for the smaller Aegean islands for the remainder of the 1993/94 marketing year shall be as laid down in the Annex hereto . Article 2 The validity of aid certificates shall expire on the final day of the second month following their issue. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July introducing specific measures for the smaller Aegean islands concerning certain agricultural products ('), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2958/93 lays down detailed rules for the application of Regulation (EEC) No 2019/93 as regards the specific arrangements for the supply of certain agricultural products (2) ; Whereas Commission Regulation (EEC) No 3719/88 (3), as last amended by Regulation (EEC) No 1963/93 (4), lays down the common detailed rules for the application of the system of import licences ; whereas Commission Regulation (EEC) No 2630/81 on special detailed rules for the application of the system of import and export licences in the sugar sector as last amended by Regula ­ tion (EEC) No 1754/93 (6), lays down special detailed rules for the sugar sector ; Whereas, in order to take account of commercial practices specific to the sugar sector, detailed rules, additional to or derogating form the provisions of Regulation (EEC) No 2958/93, should be laid down ; Whereas, pursuant to Article 2 of Regulation (EEC) No 2019/93 , the forecast supply balance for sugar for the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 184, 27 . 7 . 1993 , p. 1 . (2) OJ No L 267, 28 . 10 . 1993 , p. 4. (3) OJ No L 331 , 2. 12. 1988 , p. 1 . 0 OJ No L 177, 21 . 7. 1993, p . 19 . 0 OJ No L 258, 11 . 9 . 1981 , p . 16 . (6) OJ No L 161 , 2. 7 . 1993, p . 45. 6. 11 . 93 Official Journal of the European Communities No L 274/11 ANNEX SUPPLY BALANCE FOR THE SMALLER AEGEAN ISLANDS (in tonnes of white sugar) Product CN code Quantity November 1993 to June 1994 Sugar 1701  Group A (*) 2 250  Group B (*) 6 750 Total 9 000 (*) These groups are defined in Annexes I and II of Regulation (EEC) No 2958/93 .